[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE:  MOTION FOR VISITATION (#252)
The plaintiff claims that this court should not hear defendant's post-judgment motion for visitation because the court proceeding was not properly initiated by the defendant. The defendant merely mailed a copy of the motion to the plaintiff's attorney. The plaintiff claims that the defendant should have proceeded by obtaining a citation and an order of notice.
The plaintiff resides in the State of Washington. She is represented in Connecticut by a Connecticut law firm. The defendant's motion for visitation was filed on May 13, 1994. It appeared on the short calendar of July 14, 1994. CT Page 7703
The procedure used by the pro-se defendant is the same as that recently used by the plaintiff when filing post-judgment motions. For example, when the plaintiff filed motions for contempt in February and April of 1994, she initiated the proceedings by mailing the defendant a copy of the pleadings. (See Motions #246 and 249). The defendant appeared in court when these motions were printed on the short calendar even though a citation was not served upon him. These motions are still pending.
If the plaintiff wished to contest jurisdiction on the ground she received inadequate notice of the proceeding or was not cited to appear, she should have done so by filing a motion to dismiss together with a supporting brief. See Practice Book § 143. She has not done so. Under the unique circumstances of this case, the oral motion to dismiss the motion for visitation is denied.
THIM, JUDGE